EXHIBIT EIGHTH AMENDMENT TO FORBEARANCE AGREEMENT AND NINTH AMENDMENT TO LOAN AND SECURITY AGREEMENT This Eighth Amendment to Forbearance Agreement and Ninth Amendment to Loan and Security Agreement (the “ Amendment ”), is entered into as of January 13, 2010, by and between SQUARE 1 BANK (the “ Bank ”) and CLEARONE COMMUNICATIONS, INC., NETSTREAMS, INC. andNETSTREAMS, LLC (collectively, “ Borrower ” ). RECITALS Borrower and Bank are parties to that certain Loan and Security Agreement dated as of November 12, 2008 (as amended from time to time, with related documents, including that certain Joinder to Loan and Security Agreement dated as of
